                          UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

WILLINE BRYANT and MAX GRACIA,
SR. ,

                        Plaintiffs,

v.                                                          Case No: 6:17-cv-1423-Orl-31KRS

ORANGE COUNTY, FLORIDA,
ROBERT J. BUCK, III , MARYANNE
EVANS, KAREN CLAIRMONT, ELSA
GALLOZA-GONZALEZ and LYNN
MARIE HARTER,

                        Defendants.


                                              ORDER
                                  (And Direction to Clerk of Court)

          This cause came on for consideration without oral argument on the following motion filed

herein:

          MOTION:       PLAINTIFFS’ UNOPPOSED RENEWED MOTION TO
                        WITHDRAW IN RESPONSE TO COURT’S ORDER
                        DENYING WITHOUT PREJUDICE ORIGINAL MOTION
                        TO WITHDRAW AS COUNSEL (Doc. No. 74)

          FILED:        January 14, 2019

          On December 11, 2018, Jason Recksieldler, Esq., and Stephen Calvacca, Esq., filed a motion

to withdraw as counsel for Plaintiffs Willine Bryant and Max Gracia, Sr., as Co-Personal

Representatives of the Estate of Max Gracia, Jr. II. Doc. No. 72. I denied that motion without

prejudice because counsel did not address whether Plaintiffs could represent the Estate pro se. Doc.

No. 73.
       On January 14, 2019, Attorneys Recksieldler and Calvacca filed the above-styled renewed

motion to withdraw, stating that they have been effectively discharged by Plaintiffs. Doc. No. 74,

at 5. Attorneys Recksieldler and Calvacca state that irreconcilable differences exist between

counsel and Plaintiffs, and resolution of these differences is not possible. Id. ¶ 2. Attorneys

Recksieldler and Calvacca acknowledge that there is no binding authority holding that a party

representing an estate may proceed pro se in a federal case. Id. ¶ 6.

       Based on the representations of counsel, it is ORDERED that Plaintiffs’ renewed motion to

withdraw (Doc. No. 74) is GRANTED in part. Attorneys Recksieldler and Calvacca will be

permitted to withdraw as counsel for Plaintiffs. However, with the withdrawal of Attorneys

Recksieldler and Calvacca, Plaintiffs, as Co-Personal Representatives of the Estate, are now without

counsel representing them in this Court.

       Plaintiffs may not appear and be heard in this case except through counsel of record. See,

e.g., Franklin v. Garden State Life Ins., 462 F. App’x 928, 930 (11th Cir. 2012) (cited as persuasive

authority) (administratrix of estate not permitted to proceed pro se on behalf of decedent’s estate);

Estate of Robbins v. Runyon, No. 8:15-cv-02832-EAK-JSS, 2016 WL 10540935, at *2 (M.D. Fla.

Jan. 14, 2016) (“In the Eleventh Circuit, a non-lawyer is not permitted to proceed pro se on behalf

of an estate.”); see also Reshard v. Britt, 839 F.2d 1499 (11th Cir. 1988) (affirming by operation of

law, by evenly split court en banc, a district court order disqualifying a decedent’s estate

representatives from proceeding pro se in a wrongful death suit). Accordingly, it is ORDERED

that, on or before January 25, 2019, Plaintiffs shall retain new counsel of record and file a notice of

compliance with this Order. Plaintiffs are advised that failure to comply with this Order may result

in a recommendation that this case be dismissed. See Fed. R. Civ. P. 16(f).




                                                 -2-
       It is ORDERED that Attorneys Recksieldler and Calvacca shall serve a copy of this Order

on Plaintiffs. The Clerk of Court shall direct all future filings in this case to Willine Bryant, 1740

NW Northriver Dr., Apt. 512, Miami, Florida 33125; and Max Gracia, Sr., 3802 S. Nashville Ave.,

Orlando, Florida, 32839, until such time as Plaintiffs obtain counsel of record.

       The motion is DENIED insofar as it requests a hearing on the renewed motion to withdraw

and a stay of the proceedings. All current deadlines remain in effect.

       DONE and ORDERED in Orlando, Florida on January 15, 2019.

                                                       Karla R. Spaulding
                                                        KARLA R. SPAULDING
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 -3-
